STONE, J.
The act of 1839 (Clay’s Dig. 342, § 161) has been repeatedly considered by this court. — See Hudgins v. Nix, 10 Ala. 575; Hayden v. Boyd, 8 Ala. 323;. Richards v. Griffin, 5 Ala. 195; Yarborough v. Hood, 13 Ala. 176; Anderson v. Collins, 6 Ala. 783 ; Bennett v. Armstead, 3 Ala. 507. The Code, (§ 2313,) so far as the' question we are considering is involved, is not materially different from the act of 1839. — Waring v. Henry, 30 Ala. 721.
The authorities above cited are decisive to show there is no error in this record.
Judgment of the city court affirmed.